Citation Nr: 1046894	
Decision Date: 12/15/10    Archive Date: 12/22/10

DOCKET NO.  09-38 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South 
Carolina


THE ISSUE

Entitlement to a disability rating in excess of 70 percent for 
posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Michel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1943 to December 
1945.  

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of June 2006 and December 2008 rating decisions of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina that granted service connection for PTSD 
with an evaluation of 10 percent, effective December 29, 2005, 
and denied entitlement to TDIU.

In subsequent rating decisions in October 2006; April 2008; and 
December 2008, the Veteran's disability rating for his PTSD was 
increased from 10 percent to 30 percent; 30percent to 50 percent; 
and 50 percent to 70 percent, respectively.  These actions did 
not satisfy the Veteran's appeal.

In October 2010, the Veteran was afforded a videoconference 
hearing before the undersigned Veterans Law Judge (VLJ).  A 
transcript of the proceeding is of record. 

Subsequent to the certification of the Veteran's appeal, the 
Board received additional pertinent evidence that was not 
initially considered by the RO.  However, the evidence was 
accompanied by a written waiver of the Veteran's right to have 
the evidence initially considered by the RO, and thus the Board 
will consider it in making a decision on the merits of the case.  
See 38 C.F.R. § 20.1304(c) (2009).

This appeal has been advanced on the Board's docket pursuant to 
38 C.F.R. § 20.900(c) (2010).  


FINDING OF FACT

The occupational and social impairment from the Veteran's PTSD 
has more nearly approximated total than deficiencies in most 
areas for the entire evaluation period.
 

CONCLUSION OF LAW

The criteria for a disability rating of 100 percent for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.7, 
4.130, Diagnostic Code 9411 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the Veteran has 
been provided all required notice, to include notice pertaining 
to the effective-date element of his claim.  In addition, the 
Board has determined that the evidence currently of record is 
sufficient to substantiate the Veteran's claim for a 100 percent 
schedular rating for PTSD.  Therefore, no further development is 
required under 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2010) or 38 C.F.R. § 3.159 (2010).  In addition, the issue of 
entitlement to a total rating based on unemployability due to 
service-connected disability is rendered moot.

Legal Criteria

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. 
Part 4 (2010).  The percentage ratings contained in the Rating 
Schedule represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from diseases 
and injuries incurred or aggravated during military service and 
their residual conditions in civil occupations.  38 U.S.C.A. § 
1155; 38 C.F.R. §§ 3.321(a), 4.1 (2010).

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The 
rating criteria are as follows.

A 10 percent rating is warranted for occupational and social 
impairment due to mild or transient symptoms that decrease work 
efficiency and ability to perform occupational tasks only during 
periods of significant stress; or, symptoms controlled by 
continuous medication.

A 30 percent rating is warranted for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational tasks 
(although generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as: depressed mood, anxiety, suspiciousness, panic 
attacks (weekly or less often), chronic sleep impairment, and 
mild memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted for occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short-and long-term memory (e.g. retention of only highly learned 
material, forgetting to complete tasks); impaired judgment; 
impaired abstract thinking; disturbances of motivation and mood; 
difficulty in establishing effective work and social 
relationships.

A 70 percent rating is warranted for occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a worklike setting); inability to establish and maintain 
effective relationships.

A 100 percent rating is warranted for total occupational and 
social impairment, due to such symptoms as: gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place; memory loss 
for names of close relatives, own occupation, or own name.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2010).

Additionally, when there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the benefit 
of the doubt to the claimant.  38 U.S.C.A. § 5107(b) (West 2002); 
38 C.F.R. § 4.3 (2010).

Analysis

Service connection for PTSD was granted in the June 2006 rating 
decision on appeal.  As noted above, the disability was 
ultimately assigned a 70 percent schedular rating.

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2010) and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed all 
evidence of record pertaining to the history of the Veteran's 
service-connected PTSD.  The Board has found nothing in the 
historical record which would lead to the conclusion that the 
current evidence of record is not adequate for rating purposes.  

After carefully reviewing the evidence of record, the Board 
concludes that the occupational and social impairment from the 
Veteran's PTSD more nearly approximates the total impairment 
required for a 100 percent rating than the deficiencies in most 
areas required for a 70 percent rating.

The record is replete with VA mental health outpatient treatment 
notes detailing the Veteran's PTSD symptoms and impairment, to 
include suicidal attempt years prior; anger; sadness; crying 
spells; unemployment due to an inability to work with others; and 
the need for psychosocial intervention.  His global assessment of 
functioning (GAF) scores ranged from 44 to 53.  

The Veteran was afforded VA examinations for PTSD in May 2006; 
March 2007; March 2008; October 2008; and July 2009.  The Veteran 
reported that his PTSD symptoms included sleep disturbances; 
nightmares; anxiety; withdrawal from others; emotional detachment 
from family members; visual and auditory hallucinations; 
avoidance of crowds; emotional blunting; exaggerated startle 
response to loud noises; problems with concentration; depression 
with low energy and fatigue; loss of appetite; flashbacks; lack 
of friends; an inability to work around other people; and 
suicidal attempt and ideation in the past.  All examiners 
diagnosed PTSD with GAF scores ranging from 45 to 53.  In the 
most recent examination in July 2009, the VA examiner noted a 
severe degree of impairment in social function and that there 
would be a severe degree of impairment in occupational 
functioning.

The Veteran testified at a videoconference hearing before the 
undersigned VLJ in October 2010 as to how his PTSD symptoms 
caused him to leave his job. 

The Board acknowledges that the medical evidence of record does 
not reflect that the Veteran experiences all of the symptoms 
associated with the 100 percent schedular rating.  However, the 
U. S. Court of Appeals for Veterans Claims has held that the 
symptoms enumerated under the schedule for rating mental 
disorders are not intended to constitute an exhaustive list, but 
rather are to serve as examples of the type and degree of the 
symptoms, or their effects, that would justify a particular 
disability rating.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002).  The record confirms that the Veteran had to stop working 
because of his PTSD symptoms.  

In determining that the Veteran's PTSD warrants a 100 percent 
disability rating, the Board has considered the GAF scores 
assigned for the Veteran.  GAF scores are based on a scale 
reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-
illness."  See Carpenter v. Brown, 8 Vet. App. 240, 242 (1995); 
see also Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing 
the American Psychiatric Association's DIAGNOSTIC AND STATISTICAL 
MANUAL FOR MENTAL DISORDERS, Fourth Edition (DSM-IV), p. 32.

GAF scores ranging from 41 to 50 reflect serious symptoms (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) or any serious impairment in social, occupational or 
school functioning (e.g., no friends, unable to keep a job).  GAF 
scores ranging from 51 to 60 reflect moderate symptoms (e.g., 
flat affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  

Most of the GAF scores assigned during the initial rating are in 
the 40s and support the Board's determination that the Veteran is 
entitled to a 100 percent evaluation. 

Accordingly, the Board concludes that the Veteran is entitled to 
an evaluation of a 100 percent throughout the period of this 
claim.


ORDER

A 100 percent disability rating for PTSD is granted throughout 
the period of this claim, subject to the criteria applicable to 
the payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


